Citation Nr: 0513704	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  99-08 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for disorders of the low 
back and right hip, secondary to service-connected bilateral 
chondromalacia of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from October 1975 to 
December 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
that denied service connection for low back and right hip 
disorders, in pertinent part.  The veteran testified at a 
hearing before the Board that was held at the RO in February 
2003.  In January 2004, the Board remanded the claim. 


FINDINGS OF FACT

1.  All requisite notices and assistance have been provided 
to the veteran, and all of the evidence necessary for an 
equitable disposition of the claim has been obtained.

2.  Claimed disorders of the low back and right hip were not 
manifested in service, and there is no competent evidence 
that any service-connected disability (such as chondromalacia 
of the knees) caused or aggravated these disorders.


CONCLUSION OF LAW

Disorders of the low back and right hip were not incurred in 
or aggravated by active service and are not proximately due 
to, the result of, or aggravated by any disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected 
chondromalacia of both knees has caused or aggravated pain in 
his lower back and right hip. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

"[A] veteran seeking disability benefits must establish . . 
. the existence of a disability [and] a connection between 
the veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); see D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).  There must be medical 
evidence of current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of disease or injury; and medical evidence of 
a nexus between in-service injury or disease and current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

There are legal provisions permitting presumption of service 
connection for arthritis that is manifested to a compensable 
degree within one year after service for certain veterans who 
meet specific service requirements.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002) (applicable to veterans who 
served continuously for 90 days or more during a period of 
war or during peacetime after December 31, 1946); 38 C.F.R. 
§§ 3.307, 3.309 (2004) (same).  However, the veteran does not 
have the requisite time-in-service to permit consideration of 
these provisions.

A disability may be service-connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2004).  Secondary service 
connection may also be established when a service-connected 
condition aggravates a non-service-connected condition.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Here, the evidence does not warrant service connection for 
the claimed disorders.

The service medical records show treatment for chondromalacia 
of the knees after a recent fall, but there is no mention of 
low back or hip problems.

Records from VA medical centers from December 1991 to January 
2002 show various complaints, including low back, hip, and 
knee pain.  Later progress notes refer to the pain as 
"service-connected," but these references are based on the 
veteran's own descriptions; no examiner made any such 
assessment on independent evaluation or examination.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (medical opinion 
based on unsubstantiated account does not verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (Board is not bound to accept doctor's opinion based 
only on claimant's recitations).

In February 1994, the veteran was referred for VA orthopedics 
consultation; the reason for the referral was low back pain 
secondary to painful knees.  A March 1994 X-ray of the 
lumbosacral spine showed no fracture, subluxation, or osseous 
or discogenic disease of the vertebral components.  

An October 1994 VA progress note mentioned the possibility of 
greater trochanteric bursitis in connection with right hip 
pain.  

A November 1996 treatment summary report from a private 
doctor, Ascar Egtedar, M.D., discussed the veteran's in-
service knee problems and then described two workplace 
injuries involving the veteran's back (in 1981 and in 1983).  
The doctor noted the veteran's complaints of low back pain 
with radiation into the buttocks, as well as additional 
pains.  At that time, examination revealed no paravertebral 
muscle spasm; lumbar spine motions were within normal limits, 
but there was pain on extreme flexion and hyperextension.  
Both hip joints had full range of motion, without pain.  The 
impressions included chronic knee pain, rule out arthritis; 
and chronic low back pain without radiculopathy.

On VA treatment in November 2000 for lumbosacral and right 
hip pain, the impression was contusion of the gluteal and 
coccygeal.

A July 2001 medical record noted complaints of a lumbar spine 
popping sensation while at work (where he lifted luggage).  
In October 2001, the veteran was seen for chronic pain 
syndrome and persistent back pain after a recent flare-up.  
He said that he had hurt his back in service but that he had 
not reported it because his knee pain had overshadowed the 
back pain.

He received VA treatment in June 2002 for knee and right hip 
pain after a fall several days earlier.  In July 2002, a VA 
doctor stated that he had been treating the veteran for 
several years for service-connected musculoskeletal 
conditions causing chronic pain of the low back, knees, and 
right hip, with subsequent activity limitations.  Again, this 
statement is based on the veteran's recitations, not 
independent evaluation or examination.  See Swann, supra; 
Reonal, supra.  

He was again seen for back pain in August 2002, which he 
reported having had since in-service knee injuries.  The 
examiner noted that X-rays from 2001 showed mild degenerative 
changes.  A physical therapist noted that X-rays showed 
minimal lumbar degenerative joint disease but that the 
veteran showed limited trunk flexibility with complaints of 
pain during daily activity.  The lumbar paraspinal muscles 
and dorsal fascia limited trunk range of motion, but the 
examiner noted questionable cooperation by the veteran on 
straight leg raising.

In sum, the above evidence shows generally that the veteran 
did not complain of low back or right hip pain until at least 
the early 1990s, that is, more than 15 years after his brief 
period of active service.  Also, none of these records sets 
forth any independent assessment of a relationship between 
any aspect of the veteran's active service (including his 
knee disabilities) and the low back or right hip disorders.

At the February 2003 Board hearing, the veteran testified 
that he had most recently been a baggage handler with a bus 
line.  His representative indicated that more evidence would 
be forthcoming with regard to this claim.  However, to date, 
neither the veteran nor his representative have submitted 
such evidence.

The Board certainly notes the veteran's lay assertions of a 
relationship between his service-connected knee disabilities 
and the pains in his low back and right hip.  However, absent 
a diagnosed or identifiable underlying malady or condition, 
pain alone does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  Also, the 
veteran does not have the requisite medical competence to 
render his own opinion on a relationship between the knee 
disabilities and the claimed low back and right hip 
disorders.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

On a VA joints examination in February 2004, the veteran 
reported constant right hip pain.  Examination, however, 
revealed a normally appearing right hip without tenderness or 
palpable click.  The right hip had 100 percent normal pain-
free range of motion (flexion to 125 degrees; extension to 30 
degrees; adduction to 25 degrees; abduction to 45 degrees; 
external rotation to 60 degrees; and internal rotation to 40 
degrees).  There was no tenderness about the greater right 
trochanter hip or wasting in the lower extremities.  X-rays 
of the right hip were entirely within normal limits, without 
any fractures, osteoarthritis, or osteoporosis.  The 
diagnosis was Normal right hip.  In addition, the examiner 
opined that the veteran's current right hip complaints were 
not related to his bilateral knee complaints or disorders.  
The examiner also stated that the veteran's right hip 
complaints were inconsistent and that the rest was a normal 
examination.  

On an accompanying VA spine examination in February 2004, the 
veteran reported constant low back pain with full, but 
painful, motion.  During the examination, however, he walked 
with a normal gait, easily walked on his heels and toes, and 
performed a 100 percent normal squatting maneuver (albeit 
with bilateral knee pain).  He also got on the examination 
table without difficulty and, while seated there with his 
legs fully extended, he could touch his fingertips to his 
ankles without evident pain.  His spine had a normal contour.  
He could forward flex the lumbar spine to 80 degrees when 
distracted and performing such activities as positioning his 
clothes on the floor or reaching to touch his toes in a 
seated position.  When his attention was directed toward his 
back in the standing position, forward flexion was to 30 
degrees, with sudden low back pain; extension was to 30 
degrees; and right and left rotation were to 40 degrees each.  
He complained of low back pain during the entire range of 
motion.  The examiner observed no muscle spasm; the 
paraspinous muscles also contracted and relaxed normally.  
The examiner also noted 100 percent pain-free range of motion 
in both hips, in pertinent part.  X-rays of the lumbar spine 
were entirely within normal limits, without any fractures, 
osteoarthritis, or osteoporosis; the intervertebral disc 
space was well maintained.  The examiner stated that the 
veteran's present low back pain complaints were inconsistent 
with the normal physical examination and X-rays.  The 
diagnosis was a normal lumbosacral spine.  The examiner also 
opined that the present complaints of low back pain were not 
associated with the veteran's bilateral knee and right hip 
complaints; low back would not be expected to be a sequela 
from a patellofemoral syndrome, and the patellofemoral 
syndrome would not be expected to place any unusual stressors 
across the lumbar spine or cause any low back complaints.  

The Board finds the February 2004 VA examinations to be 
extremely persuasive.  First, they found no evidence of 
actual disability involving either the lumbosacral spine or 
the hips.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (requiring competent medical evidence of a current 
diagnosis); Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Second, both 
examinations specifically considered and rejected the 
possibility of any relationship between the service-connected 
knee disabilities and any non-service-connected low back or 
right hip disorders.  The reports discussed both the 
possibility of causation and the possibility of aggravation 
(such as in the discussion of no "unusual stressors across 
the lumbar spine" from the knee disabilities).  Thus, the 
preponderance of the evidence is against the veteran's claim.

In sum, the weight of the credible evidence demonstrates that 
disorders of the lower back and right hip were not manifested 
in service or for many years after service and that a 
service-connected disability did not cause or aggravate them.  
Since the preponderance of the evidence is against the claim, 
the "benefit-of-the-doubt" rule is not applicable, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that VA has satisfied all duties to 
notify and assist the claimant.  38 U.S.C.A. §§ 5103, 5107 
(West 2002) and 38 C.F.R. § 3.159 (2004).  VA has also 
essentially satisfied the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), which apply to cases 
pending before VA on November 9, 2000 (even if the initial 
decision was issued before that date), and that require VA to 
notify a claimant upon receipt of a complete or substantially 
complete application and before issuance of an initial 
unfavorable decision of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  This notice requires VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion VA will attempt 
to obtain on the claimant's behalf.  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the initial unfavorable decision was in May 2002.  But 
even under Pelegrini, the notices to the veteran informed him 
of the bases for the relevant decisions, what types of 
evidence would be needed, and how the evidence would be 
secured.  Any defect with regard to the timing of the notice 
to the veteran was harmless because of the thorough and 
informative notices provided throughout the adjudication of 
the claim.  See Mayfield v. Nicholson, __ Vet. App. __, No. 
02-1077 (U.S. Vet. App. Apr. 14, 2005).  The RO sent the 
veteran correspondence in January 2004; a statement of the 
case in November 2002; and a supplemental statement of the 
case in October 2004.  The Board also gave the veteran a 
memorandum at the February 2003 hearing.  These documents 
discussed specific evidence and the particular legal 
requirements applicable to the veteran's claim.  These 
documents discussed the evidence considered and the pertinent 
laws and regulations.  There was no harm to the veteran, as 
VA made all efforts to notify and to assist him with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, VA has satisfied its "duty 
to notify" the veteran.

In addition, VA has obtained all relevant evidence identified 
by the veteran and has provided the veteran with 
examinations.  Thus, VA has complied with all duties to 
assist the veteran in securing relevant evidence.  


ORDER

Service connection for disorders of the low back and right 
hip is denied.



	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


